NO








NO. 12-09-00450-CR
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
DARWIN CHARMAINE BOYD,
APPELLANT                                                     '     APPEAL
FROM THE 241ST
 
V.                                                                         '     JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,                                 '     SMITH COUNTY,
TEXAS
APPELLEE
 


MEMORANDUM
OPINION
            Appellant
pleaded guilty to aggravated kidnapping.  We have received the trial court's
certification showing that this is a plea bargain case and Appellant has no
right to appeal.  See Tex. R.
App. P. 25.2(d).  The certification further shows that Appellant has
waived the right to appeal.  The certification is signed by Appellant and his
counsel and is supported by the record.  Accordingly, the appeal is dismissed
for want of jurisdiction.
                                                                                                    
BRIAN HOYLE__    
                                                                                                             
Justice
 
 
Opinion delivered February 26, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)